HARALSON, J.
It appears to be agreed 1>3>- counsel on both sides, that the only question presented for review is, whether or not the insured, Simon Solomon, was a saloon keeper or a bartender, within the meaning of the policy; that if he was such saloon keeper or bartender, the court was justified in .charging the jury as it did, in favor of the defendant, and if he was not such a saloon keeper or barkeeper, this instruction was erroneous, and the charge requested by plaintiff, if the jury believed the evidence, to find for her for the sum of $5,000, with interest, should have been given and not refused.
Webster defines a saloon as, “Popularly, a public room for specific uses; especially, a barroom or grog-shop; as, a drinking saloon,” etc. As stated by counsel, a saloon keeper must he, ex vi termini, the keeper of such a saloon.
It-appears that Mrs. Solomon was the owner of the saloon, in which intoxicants were sold; and because of this fact, it was argued that her husband, who was the manager of the business, was not the saloon keeper. The evidence shows that plaintiff, Mrs. Solomon, was not the keeper of the saloon. She never went about it, and had nothing to do with its control or keeping.
Robertson, for the defendant, testified, that Simon Solomon never served or mixed drinks, and did not sta3 behind the bar, except at the front, where cigars .were sold, separated from the bar counter by a screen; that he employed the hands and purchased stock, deposited *301the money and made up the cash, and paid the bills of the saloon; that there was a sign in front of the establishment which bore the legend, “Zeke’s Place,” “The Woodward,” etc.
Another witness testified, that Solomon was commonly called “Zeke,” hut that he never waited on the bar or sold drinks; that he had bartenders employed for that purpose — giving their names — porters and laborers; that in the cellar there was carried a stock of liquors in bulk, of which witness as well as Mr. Soloman kept an account; that Solomon purchased the goods and employed the help.
It is difficult to see why Mr. Solomon was not the keeper of this saloon. If he ivas not, no one was. He performed all the duties of a saloon keeper. If he had been called the governor or superintendent of the saloon, it would not have altered his relation to it. He would have been its keeper, as much so, as if he were called- a saloon keeper. It would have been the same thing by another name. Such a keeper does not necessarily mix and serve drinks over the counter, but may, and well might, attend to more important matters connected with the keeping of the establishment. Saloon keepers, bartenders, where intoxicants are sold, and hotel keepers, who attend their own bars, were among those excepted from the full benefit of policies in the Guild. The reason for such exception 'was such risks were more hazardous than of those not similarly employed.
We are of the opinion that Solomon was a saloon keeper in the sense used in the policy of the Guild, and that the court did not err in giving the charge requested by defendant and refusing the one requested by the. plaintiff.
Affirmed.
Tirson, C. -T., and Simpson and Denson, JJ., concur.